Exhibit 10.3
SUMMARY OF MATERIAL TERMS AND CONDITIONS —
EXECUTIVE RETENTION PROGRAM
Participant: Jack Victor Heller
Compensation: Annual Base Compensation — $400,000.00
Annual Bonus Compensation:
1) Annual Target Bonus: 75.00% of Annual Base Compensation
2) Annual Maximum Bonus: 200.00% of Annual Target Bonus
Guaranteed Elements of Annual Bonus Compensation:
1) Guaranteed portion of annual bonus compensation:

  a)   2010 annual bonus compensation: 66.66% of target bonus guaranteed or
$199,980.00.

  b)   2011 annual bonus compensation: 50% of target bonus guaranteed or
$150,000.00.

  c)   2012 annual bonus compensation: 50% of target bonus guaranteed or
$150,000.00.

2)   Non-guaranteed portions of annual bonus compensation are subject to annual
performance criteria to be approved by the Board of Directors or the Committee.

3)   Guaranteed portion of annual bonus compensation “vests” if you are employed
continuously through the last day of the fiscal year.

4)   Even though the guaranteed portion of the annual bonus compensation vests
only on the last day of the fiscal year, it will be paid in equal pro rata
installments on a quarterly basis in arrears as follows:

  a)   2010 — $99,990.00 to be paid as soon as administratively practicable (but
in no event beyond the fifteenth business day) after 9-30-2010 and $99,990.00 to
be paid as soon as administratively practicable (but in no event beyond the
fifteenth business day) after 12-31-2010.

  b)   2011 — $37,500.00 to be paid as soon as administratively practicable (but
in no event beyond the fifteenth business day) following the end of each
calendar quarter (3-30-2011, 6-30-2011, 9-30-2011 and 12-31-2011).

 

 



--------------------------------------------------------------------------------



 



  c)   2012 — $37,500.00 to be paid as soon as administratively practicable (but
in no event beyond the fifteenth business day) following the end of each
calendar quarter (3-30-2012, 6-30-2012, 9-30-2012 and 12-31-2012).

5)   Payments made prior to the applicable vesting date are not earned and are
subject to clawback. Subject to the exceptions set forth in 5(a) and (b) below,
and to the extent permitted by Section 409A (as defined below), payments made
prior to the applicable vesting date are not earned and the Company will have
the right to reduce any and all of the following amounts in order to offset such
payments, including, (i) severance owed or payable by the Company to you upon
your separation from the Company, (ii) gains from stock option exercise,
restricted stock vesting or any other equity awards, and (iii) other amounts
owed or payable by the Company to you in any form whatsoever, whether
compensatory or otherwise. Without limiting the generality of the foregoing, the
Company may reduce all proceeds payable pursuant to any put right, call right or
other sale of Company equity by you in order to recover payments made prior to
the applicable vesting date. To the extent necessary, this will constitute an
amendment to the Stockholders Agreement, the Second Amended and Restated
HealthMarkets 2006 Management Option Plan (“MOP”) and any other applicable award
agreement.

  a)   Payments are not subject to clawback and/or offset if your employment is
terminated by the Company without Cause, by reason of your death or Disability,
or you terminate your employment for Good Reason. For purposes of these Program
terms and conditions, the terms “Cause,” “Disability,” and “Good Reason” will
have the meanings given to them in your employment agreement with the Company

  b)   Clawback and/or offset would require the repayment of 75% of the gross
amount of the payments made to you.

  c)   In the event your employment is terminated by you or the Company, for any
reason, you will forfeit all future or unvested guaranteed bonus amounts and no
longer have any rights with respect to such amounts.

Retention Cash Compensation:
1) Retention Cash Compensation: $1,200,000.00
2) Retention Cash Compensation is divided into 3 Tranches as follows:

  a)   Tranche A: 25% of Retention Cash Compensation; vests on 1st anniversary
of Grant Date, subject to your continuous employment through such date.

  b)   Tranche B: 25% of Retention Cash Compensation; vests on 2nd anniversary
of Grant Date, subject to your continuous employment through such date.

  c)   Tranche C: 50% of Retention Cash Compensation; vests on 3rd anniversary
of Grant Date, subject to your continuous employment through such date.

 

 



--------------------------------------------------------------------------------



 



3) Grant Date is June 30, 2010.

4)   Even though the retention payments vest only as described above, they will
be paid as follows:

  a)   Tranche A: to be paid in equal pro rata installments on a quarterly basis
in arrears beginning on the Grant Date and ending on the 1st anniversary of the
Grant Date:

  i.   Scheduled payments of $75,000.00 to be paid as soon as administratively
practicable (but in no event beyond the fifteenth business day) following the
end of each calendar quarter (9-31-2010, 12-31-2010, 3-31-2011 and 6-30-2011).

  b)   Tranche B: to be paid in equal pro rata installments on a quarterly basis
in arrears beginning on the 1st anniversary of the Grant Date and ending on the
2nd anniversary of the Grant Date.

  i.   Scheduled payments of $75,000.00 to be paid as soon as administratively
practicable (but in no event beyond the fifteenth business day) following the
end of each calendar quarter (9-31-2011, 12-31-2011, 3-30-2012 and 6-30-2012).

  c)   Tranche C: to be paid in equal pro rata installments on a quarterly basis
in arrears beginning on the 2nd anniversary of the Grant Date and ending on the
3rd anniversary of the Grant Date.

  i.   Scheduled payments of $150,000.00 to be paid as soon as administratively
practicable (but in no event beyond the fifteenth business day) following the
end of each calendar quarter (9-31-2012; 12-31-2012, 3-30-2013 and 6-30-2013).

5)   Payments made prior to the applicable vesting date are not earned and are
subject to clawback. Subject to the exceptions set forth in 5(a) and (b) below,
and to the extent permitted by Section 409A, payments made prior to the
applicable vesting date are not earned and the Company will have the right to
reduce any and all of the following amounts in order to offset such payments,
including, (i) severance owed or payable by the Company to you upon your
separation from the Company, (ii) gains from stock option exercise, restricted
stock vesting or any other equity awards, and (iii) other amounts owed or
payable by the Company to you in any form whatsoever, whether compensatory or
otherwise. Without limiting the generality of the foregoing, the Company may
reduce all proceeds payable pursuant to any put right, call right or other sale
of Company equity by you in order to recover payments made prior to the
applicable vesting date. To the extent necessary, this will constitute an
amendment to the Stockholders Agreement, the MOP and any other applicable award
agreement.

 

 



--------------------------------------------------------------------------------



 



a) Payments are not subject to clawback and/or offset if your employment is
terminated by the Company without Cause, by reason of your death or Disability,
or you terminate your employment for Good Reason
b) Clawback and/or offset would require the repayment of 75% of the gross amount
of the payments made to you.
c) In the event your employment is terminated by you or the Company, for any
reason, prior to being paid all of your Retention Cash Compensation, you will
forfeit all future or unvested Retention Cash Compensation.

6)   Full acceleration of retention cash compensation pool payments upon a
Change of Control where your employment is terminated by the Company (or
successor) without Cause or you terminate your employment with the Company (or
successor) for Good Reason during the 6 months following the Change of Control.
The term “Change of Control” will have the meaning given to it in the MOP

a) To the extent permitted by Section 409A, accelerated retention cash
compensation pool payments to you per the above provision will be reduced by the
amount of any severance paid to you.
Stock Option Grant: Refer to (a) the Nonqualified Stock Option Agreement made as
of June 29, 2010 between you and the Company pursuant to which you were granted
options to purchase 150,000 shares at an option price of $7.00 per share, which
was previously provided to you and (b) the MOP, a copy of which will be provided
to you upon request.
Restricted Stock Grant: Refer to (a) the Restricted Share Agreement made as of
June 29, 2010 between you and the Company pursuant to which you were granted
150,000 restricted shares, which was previously provided to you, and (b) the
MOP, a copy of which will be provided to you upon request.
Current Employment Arrangements:

1)   You will retain your current employment agreement or offer letter with
respect to your employment with the Company, including but not limited to
severance arrangements, if any.

2)   To the extent that the terms of your employment agreement or offer letter
are more favorable than the terms of the Program, the terms of the employment
agreement or offer letter will control, except with respect to obligations
relating to clawback and offset.

 

 



--------------------------------------------------------------------------------



 



Confidentiality: The existence and terms of the Program, as well as your
participation in the Program, constitute confidential information of the Company
and must remain strictly confidential. Any disclosure of such information, other
than to your spouse or as necessary to obtain legal or financial advice from
your attorney, accountant or financial advisor, constitutes a breach of your
confidentiality obligations and may be grounds for termination of your
employment for cause.
At-Will Employment: You understand that HealthMarkets, Inc., Insphere Insurance
Solutions, Inc. and The MEGA Life and Health Insurance Company are “at-will”
employers in accordance with Texas state law and, as such, this summary does not
constitute a contract of employment and does not guarantee your employment with
the Company for a fixed term or definite period. Your employment may be
terminated at the will of either party, with or without cause, and without prior
notice.
Tax Withholding: All payments to be made hereunder shall be subject to all
applicable federal and state tax withholding, FICA and Medicare taxes and all
other applicable withholding. The Company is authorized to withhold from any
amount payable under the Program all amounts of withholding and other taxes due
in connection with any transaction under the Program and to take such other
action as the Company may deem advisable to enable the Company and participants
to satisfy obligations for the payment of withholding taxes and other tax
obligations relating to participation in the Program. This authority shall
include authority to withhold or receive shares of stock and to make cash
payments in respect thereof in satisfaction of a participant’s minimum statutory
required tax obligations.
Agreement to Execute Additional Documents: Upon request by the Company, you
agree to promptly execute and deliver to the Company any documents reasonably
necessary to effectuate your participation in the Program or your receipt of
payments and benefits under the Program.
Section 409A of the Code: To the extent applicable, it is intended that the
terms and conditions of the Program be in full compliance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service (collectively, “Section 409A”).
The Program will be construed, to the maximum extent permitted, in a manner to
give effect to such intention. To the extent that any provision of the Program
would result in a participant being subject to payment of the additional tax,
interest and penalty under Section 409A, the Company reserves the right to amend
the terms and conditions of the Program at any time in order to bring the
Program into compliance with Section 409A; and thereafter interpret its
provisions in a manner that complies with Section 409A. In no event whatsoever
(including, but not limited to, as a result of this paragraph or otherwise) will
the Company or any of its affiliates be liable for any tax, interest or
penalties that may be imposed on a participant under Section 409A. Neither the
Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a participant harmless from any or all such taxes, interest or
penalties, or liability for any damages related thereto.

 

 



--------------------------------------------------------------------------------



 



Applicable Law. It is intended that the terms of the Program be in full
compliance with applicable federal and state laws and regulations (“Applicable
Law”). The Program will be construed, to the maximum extent permitted, in a
manner to give effect to such intention. To the extent that the Company
determines, in its sole discretion, that any term or condition of the Program
does not comply (or potentially fails to comply) with Applicable Law, the
Company reserves the right to: (a) terminate the Program as to all participants;
(b) terminate the Program as to certain participants as the Company determines,
in its sole discretion, is required to comply with Applicable Law; (c) suspend
the Program, in whole or in part, including, without limitation, discontinuing
all payments under the Program, as to all Participants or certain Participants,
until such time as the Company, in its sole discretion, determines that the
Program complies with Applicable Law; and (d) amend the Program, in any manner
and at any time in order to bring the Program into compliance with Applicable
Law, and thereafter interpret its provisions in a manner that complies with
Applicable Law.

 

 